UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 OR 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported)June 20, 2011 Titan Iron Ore Corp. (Exact name of registrant as specified in its charter) Nevada 000-52917 98-0546715 (State or other jurisdiction (Commission (IRS Employer of incorporation) File Number) IdentificationNo.) 4320 – 196 Street, SW, #111, Lynwood, Washington 98036-6754 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code:(425) 286-3068 N/A (Former name or former address, if changed since last report.) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: oWritten communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) oSoliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) oPre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) oPre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) 1 Item 1.01 Entry into a Material Definitive Agreement The information required by this item is included under Item 3.02 of this current report on Form 8-K. Item 3.02 Unregistered Sales of Equity Securities. On June 20, 2011 we entered into subscription agreements with two investors and issued 2,100,000 units of our securities at a purchase price of US$0.50 per unit for gross proceeds of US$1,050,000.Each unit consists of one share of our common stock and one-half of one share purchase warrant.Each whole share purchase warrant entitles the holder to purchase one share of our common stock at a purchase price of US$0.75 per share for a period of three years. We issued the units to three non-U.S. persons (as that term is defined in Regulation S of the Securities Act of 1933, as amended) in an offshore transaction in which we relied on the registration exemption provided for in RegulationS and/or Section 4(2) of the Securities Act of 1933, as amended. Item 9.01 Financial Statements and Exhibits. (d) Exhibits Form of subscription agreement Form of warrant certificate 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. TITAN IRON ORE CORP. By: /s/ Ed Mulhern Ed Mulhern President, Chief Executive Officer, Chief Financial Officer, Secretary, Treasurer and Director June 24, 2011 3
